



Exhibit 10.4


FISCAL YEAR 2018 EXECUTIVE OFFICER BASE SALARIES
The Company’s executive officers are scheduled to receive the following annual
base salaries for the fiscal year ending June 30, 2018 in their current
positions:
Name/Title
  
FY2018 Salary
 
Scott R. Ward
Chairman, President and Chief Executive Officer
  
 
$
650,000


  
Laurence L. Betterley
Chief Financial Officer
  
 
$
379,212


  
Kevin Kenny
Chief Operating Officer
 
 
$
430,000


 
Laura Gillund
Chief Talent Officer
 
 
$
312,530


  
Alexander Rosenstein
General Counsel and Corporate Secretary
  
 
$
283,592


 
Sandra Sedo
Chief Compliance Officer
 
 
$
272,700


 








